DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/04/2022 has been entered. Claims 1-20 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Duke is silent with regard to a control valve of the propeller control unit to alter a pitch angle of the blades to a commanded pitch angle and to control a rotational speed of the propeller to a commanded rotational speed. Applicant further states that a feathering valve does not control rotational speed of the propeller to a commanded rotational speed. 
The examiner respectfully disagrees. Applicant, in paragraph [0024], teaches that the commanded rotational speed is associated with the commanded pitch angle. Duke clearly teaches commanding pitch angle and the change in the rotational speed associated with the commanded pitch angle. Furthermore, Duke clearly teaches progressively changing the pitch until the rotational speed difference meets a threshold (column 4, lines 25-30). Therefore, Duke’s actuator clearly controls the pitch angle and the rotational speed of the propeller.
Applicant traversed the Examiner’s official notice that a control valve is a well-known form of an actuator for controlling the pitch of the propeller blade. Zakucia (U.S. Pre-Grant Publication No. 2020/0283124) teaches a valve that controls the propeller speed by changing the pitch of the propeller blades (paragraph [0049]). It would be obvious to modify Duke’s actuator to incorporate a control valve such as Zakucia’s valve as it is capable of controlling the pitch and the rotational speed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duke (U.S. Patent No. 10,487,682) in view of Zakucia (U.S. Pre-Grant Publication No. 2020/0283124).

As per claim 1, Duke discloses a method for validating a propeller control unit associated with a propeller having blades, the method comprising: commanding, by a controller, actuation of a control actuator of the propeller control unit to alter a pitch angle of the blades to a commanded pitch angle (commanding, by the processor of the computing device, an angle change of the propeller blades; claim 1; the propeller control system comprises an actuator coupled to the propeller for setting a blade pitch of the propeller; column 2, lines 6-10) and to control a rotational speed of the propeller to a commanded rotational speed (the rotational speed is changed as a result to the change in the pitch angle and the rotational speed in response to the pitch angle is compared to a threshold (commanded rotational speed) to verify the feathering function is operational, i.e., commanding to change the rotational speed until the rotational speed difference meets the threshold; column 3, lines 48-55; column 4, lines 25-30); determining, at the controller, one of an actual pitch angle of the blades and an actual rotational speed of the propeller after a predetermined time delay has elapsed from the commanding of the actuation of the control valve (monitoring a rotational speed over time of propeller blades; claim 1; a timer is used to set an end time for the test; column 4, lines 11-17); comparing, at the controller, the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to a corresponding one of a pitch angle threshold and a rotational speed threshold, the pitch angle threshold and the rotational speed threshold based on the commanded pitch angle (comparing, in response to the angle change being commanded, a post-angle change rotational speed of the propeller blades to an expected rotational speed without the command angle change and when the rotational speed different exceeds a threshold, issuing a test passed signal; claim 1); and issuing, by the controller, a warning signal in response to determining one of the actual pitch angle failing to meet the pitch angle threshold and the actual rotational speed failing to meet the rotational speed threshold (when the rotational speed difference does not exceed the threshold, issuing a test failed (warning) signal; claim 1).
Duke does not explicitly teach wherein the actuator is a control valve. Duke however teaches the actuator make take different forms depending on the type of engine and/or aircraft (column 3, lines 1-2) and recognizes the change in the pitch affects the rotational speed of the propeller (column 4, lines 31-50).
Zakucia is a related prior art in that it teaches a valve that controls the pitch and the rotational speed (paragraph [0049]). Therefore, in order to control the pitch and the rotational speed, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Duke’s actuator to incorporate Zakucia’s valve as it controls the propeller pitch and the rotational speed.

As per claim 2, Duke, in view of Zakucia, discloses the method of claim 1. Duke further discloses wherein the comparing of the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to the corresponding one of the pitch angle threshold and the rotational speed threshold comprises comparing the actual pitch angle of the blades to one of the commanded pitch angle, a value based on the commanded pitch angle, and a range of values based on the commanded pitch angle (comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed comprises comparing reaching the target blade pitch (commanded pitch angle); claim 9).

As per claim 3, Duke, in view of Zakucia, discloses the method of claim 1. Duke further discloses wherein the comparing of the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to the corresponding one of the pitch angle threshold and the rotational speed threshold comprises comparing the actual rotational speed of the propeller to one of a commanded rotational speed based on the commanded pitch angle, a value based on the commanded rotational speed, and a range of values based on the commanded rotational speed (rotational speed difference is compared to a threshold which is indicative that the feathering function (pitch command) is operational; column 3, lines 41-55).

As per claim 4, Duke, in view of Zakucia, discloses the method of claim 1. Duke further discloses wherein the commanding of the actuation of the control valve is performed in response to obtaining a request to perform a start sequence for an engine associated with the propeller (the feather test is conducted at engine start of the aircraft; column 1, lines 26-32; a trigger signal is used to imitate the commanded angle change; column 3, lines 21-27).

As per claim 12, Duke, in view of Zakucia, discloses the method of claim 1. Duke further discloses issuing, by the controller, a validation signal in response to determining one of the actual pitch angle meeting the pitch angle threshold and the actual rotational speed meeting the rotational speed threshold (issuing a test passed signal (validation signal) when the rotational speed difference exceeds a threshold; claim 1).

As per claim 13, Duke discloses a system for validating a propeller control unit associated with a propeller having blades, the system comprising: a processing unit (504; figure 5); and a non-transitory computer-readable medium (502) having stored thereon instructions executable by the processing unit to cause the system to perform: commanding actuation of a control actuator of the propeller control unit to alter a pitch angle of the blades to a commanded pitch angle (commanding, by the processor of the computing device, an angle change of the propeller blades; claim 1; the propeller control system comprises an actuator coupled to the propeller for setting a blade pitch of the propeller; column 2, lines 6-10) and to control a rotational speed of the propeller to a commanded rotational speed (the rotational speed is changed as a result to the change in the pitch angle and the rotational speed in response to the pitch angle is compared to a threshold (commanded rotational speed) to verify the feathering function is operational, i.e., commanding to change the rotational speed until the rotational speed difference meets the threshold; column 3, lines 48-55; column 4, lines 25-30); determining one of an actual pitch angle of the blades and an actual rotational speed of the propeller after a predetermined time delay has elapsed from the commanding of the actuation of the control valve (monitoring a rotational speed over time of propeller blades; claim 1; a timer is used to set an end time for the test; column 4, lines 11-17); comparing the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to a corresponding one of a pitch angle threshold and a rotational speed threshold, the pitch angle threshold and the rotational speed threshold based on a commanded pitch angle (comparing, in response to the angle change being commanded, a post-angle change rotational speed of the propeller blades to an expected rotational speed without the command angle change and when the rotational speed different exceeds a threshold, issuing a test passed signal; claim 1); and issuing a warning signal in response to determining one of the actual pitch angle failing to meet the pitch angle threshold and the actual rotational speed failing to meet the rotational speed threshold (when the rotational speed difference does not exceed the threshold, issuing a test failed (warning) signal; claim 1).
Duke does not explicitly teach wherein the actuator is a control valve. Duke however teaches the actuator make take different forms depending on the type of engine and/or aircraft (column 3, lines 1-2) and recognizes the change in the pitch affects the rotational speed of the propeller (column 4, lines 31-50).
Zakucia is a related prior art in that it teaches a valve that controls the pitch and the rotational speed (paragraph [0049]). Therefore, in order to control the pitch and the rotational speed, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Duke’s actuator to incorporate Zakucia’s valve as it controls the propeller pitch and the rotational speed.

As per claim 14, Duke, in view of Zakucia, discloses the system of claim 13. Duke further discloses wherein the comparing of the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to the corresponding one of the pitch angle threshold and the rotational speed threshold comprises comparing the actual pitch angle of the blades to one of the commanded pitch angle, a value based on the commanded pitch angle, and a range of values based on the commanded pitch angle (comparing a post-angle change rotational speed of the propeller blades to an expected rotational speed comprises comparing reaching the target blade pitch (commanded pitch angle); claim 9).

As per claim 15, Duke, in view of Zakucia, discloses the system of claim 13. Duke further discloses wherein the comparing of the one of the actual pitch angle of the blades and the actual rotational speed of the propeller to the corresponding one of the pitch angle threshold and the rotational speed threshold comprises comparing the actual rotational speed of the propeller to one of a commanded rotational speed based on the commanded pitch angle, a value based on the commanded rotational speed, and a range of values based on the commanded rotational speed (rotational speed difference is compared to a threshold which is indicative that the feathering function (pitch command) is operational; column 3, lines 41-55).

As per claim 16, Duke, in view of Zakucia, discloses the system of claim 13. Duke further discloses wherein the commanding of the actuation of the control valve is performed in response to obtaining a request to perform a start sequence for an engine associated with the propeller (the feather test is conducted at engine start of the aircraft; column 1, lines 26-32; a trigger signal is used to imitate the commanded angle change; column 3, lines 21-27)..

As per claim 20, Duke, in view of Zakucia, discloses the system of claim 13. Duke further discloses wherein the instructions are executable for issuing a validation signal in response to determining one of the actual pitch angle meeting the pitch angle threshold and the actual rotational speed meeting the rotational speed threshold (issuing a test passed signal (validation signal) when the rotational speed difference exceeds a threshold; claim 1).


Allowable Subject Matter
Claims 5-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5-11 and 17-19 were previously indicated to allowable subject matter in the Non-Final Rejection dated 08/04/2022.




  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745